Title: From James Madison to Thomas Jefferson, 9 August 1805
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Philada. Aug. 9. 1805.
          
          I select the enclosed papers relating the ship N. Jersey from a mass of which this is but a certain portion. They will enable you to decide on the question to which alone the case is reduced. This is whether in the claims under the French Convention Insurers stand in the shoes of the insured. The printed memoire by Dupont (de Nemours) deserves to be read as a Chef d’oevre of the kind. Whatever the merits of the question in the abstract may be, I should suppose that in relation to the present case it must have been decided by the decisions in many preceding ones, a great proportion of the claims, probably the greater part, having been in the hands of Insurers. It is surmised that Swann in connection with a Corrupt member of the Council of liquidation has created the difficulty in order to secure his own claims out of a fund that might not be equal to the aggregate of claims. It is more easy to suppose this than to account for the opinion of Armstrong as stated by Dupont, which if just ought to have been applied to all claims of the like sort, and whether just or not, can scarcely be proper in its application to one, as an exception to similar claims. I understand from the parties interested that in fact a considerable part of the indemnication [sic] in the case of the N. Jersey is due & claimed not by Insurers, but by the owners themselves in their own right. And they are very urgent that something should pass from the Executive which may possibly be in time to save them from the erroneous interposition of the agent of the U. States. I have explained to them the principles on which the Ex. has proceeded, and the little chance there is that the whole business will not have been closed before any communication can reach Genl. Armstrong. I have suggested also the repugnance to any communication previous to intelligence from himself on the subject. In reply they urge considerations which are as obvious as they are plausible. I shall do nothing in the case till I receive your sentiments. If these do not forbid, I shall transmit the case to Armstrong in a form which will merely glance at the point on which it is understood to turn, and will imply our confidence that he will do what is right on it.
          I find by a postscript from Cadiz of June 28. that Bowdoin had arrived at Santander. The time is not mentioned.
          The wine &c. carried into Halifax was sent by Govr. Wentworth with polite intentions, by a vessel going to N.Y. which had no occasion to enter on her own acct. The consequence has been that she was entered on ours, and the foreign tonnage advanced, amounting to $168. including Majr. Butlers share. The duties & other charges will add not less than $50 more. This being a debt of honor admits of no hesitation. I shall pay your part, and if necessary write to Barnes to replace it. The articles are to go round to Washington.
          Mrs. M. is in a course of recovery, according to appearances & the opinion of Docr. Physic. Unfortunately an essential part of the remedy, the Splinter & bandage, must it seems be continued till the cure is compleated. I fear therefore that our detention here will be protracted several weeks at least.
          The drouth here is intense. The pastures have entirely failed, so as to drive the graziers to the Hay Stacks; and the evil is doubled by the failure of the 2d. Crops of Hay. Yrs. respectfully & faithfully
          
            James Madison
          
        